NOTE: This disposition is nonprecedential.


  United States Court of Appeals for the Federal Circuit
                                        2007-1505

                                 RATTLER TOOLS, INC.,

                                                       Plaintiff-Appellant,

                                             v.

                                   BILCO TOOLS, INC.
                                  and WILLIAM COYLE,

                                                       Defendants-Appellees.

      Thomas S. Keaty, Keaty Professional Law Corporation, of New Orleans, Louisiana,
argued for plaintiff-appellant.

       Christopher H. Riviere, Law Office of Christopher H. Riviere, APLC, of Thibodaux,
Louisiana, and Loren G. Helmreich, Browning Bushman P.C., of Houston, Texas, argued
for defendants-appellees.

Appealed from: United States District Court for the Eastern District of Louisiana

Chief Judge Helen G. Berrigan
                      NOTE: This disposition is nonprecedential.


    United States Court of Appeals for the Federal Circuit

                                       2007-1505

                                RATTLER TOOLS, INC.,

                                                       Plaintiff-Appellant,

                                            v.


                                  BILCO TOOLS, INC.
                                 and WILLIAM COYLE,

                                                       Defendants-Appellees.



Appeal from the United States District Court for the Eastern District of Louisiana in
consolidated cases nos. 05-CV-0293 and 05-CV-3777, Chief Judge Helen G. Berrigan.



                            DECIDED: May 22, 2008



Before RADER and SCHALL, Circuit Judges, and ZOBEL, District Judge. *

SCHALL, Circuit Judge.


                                       DECISION

      Rattler Tools, Inc. (“Rattler”) appeals from the judgment of the United States

District Court for the Eastern District of Louisiana dismissing Rattler’s claims against

Bilco Tools, Inc. and William Coyle (collectively “Appellees”) for patent infringement and

      *
                Honorable Rya W. Zobel, District Judge, United States District Court for
the District of Massachusetts, sitting by designation.
for trade secret misappropriation and unfair competition under Louisiana state law.

Rattler Tools, Inc. v. Bilco Tools, Inc., Nos. 05-0293 & 05-3777 (E.D. La. July 9, 2007).

We affirm.

                                      DISCUSSION

                                            I.

      Rattler brought suit against Appellees in the Eastern District of Louisiana for

infringement of claim 1 of U.S. Patent No. 6,216,787; claim 1 of U.S. Patent No.

6,308,781; claims 1 and 10 of U.S. Patent No. 6,354,386; claims 1 and 4 of U.S. Patent

No. 6,357,539; and claims 1, 8, 12, and 14 of U.S. Patent No. 6,491,117. The patents

relate to retrieval tools that employ magnets to remove scraps of metal from oil wells.

Rattler also asserted state law claims against Appellees, alleging that Appellees had

misappropriated Rattler’s trade secrets in violation of the Louisiana Uniform Trade

Secrets Act (“LUTSA”) and had engaged in unfair competition under the Louisiana

Unfair Trade Practices Act (“LUTPA”).

      The district court conducted a bench trial and, in a post-trial decision, ruled in

favor of Appellees and ordered dismissal of Rattler’s patent infringement and state law

claims. Rattler Tools, Inc. v. Bilco Tools, Inc., Nos. 05-0293 & 05-3777, slip op. at 60

(E.D. La. July 6, 2007). With respect to infringement, the court construed all limitations

of the asserted claims and then found that the accused products and methods did not

meet any of the thirteen limitations of the ten asserted claims. See generally id.

      The district court also dismissed Rattler’s state law claims. With respect to the

LUTSA claim, the court concluded that Rattler had not offered sufficient proof that

Appellees had misappropriated any trade secrets belonging to Rattler. Id. at 54. With




2007-1505                                   2
respect to the LUTPA claim, the court determined that Rattler had not proven that

Appellees engaged in “any unethical or unscrupulous acts” that would constitute unfair

competition. Id. at 56.

                                             II.

       On appeal, Rattler contends that the district court erred in its construction of

twelve of the thirteen limitations of the ten claims at issue. It requests a different claim

construction for each of these limitations. Rattler urges us to remand the case to the

district court for it to conduct an infringement analysis of each asserted claim based

upon what it argues is the correct claim construction. Rattler also contends that we

should reverse the district court’s dismissal of its state law claims. We have considered

all of Rattler’s arguments. Having done so, we see no reason to disturb the careful and

thorough post-trial decision of the district court. We therefore affirm the judgment of the

court in favor of Appellees dismissing Rattler’s claims.




2007-1505                                    3